Case 4:19-cv-04096-RAL Document 7 Filed 06/17/19 Page 1 of 8 PagelD #: 58

SUT
ECOURT FOR THE SAR DAKOTA _
(ane # 19 -9ORT

os tan ‘ai ae :
L, Addendum 70 Gori...

yo Ea GtAl Acklec! facts. © WA fist!
Ach ef equal ney

 

 

 

 

 

 

 

 

 

 

a

tie gi es a est = |
; OF OIG sr GO) eet
he OS yee POT eee f els

_ADDIHONAL FACS ,

 

 

 

hb Ou the date of hfs, He as hd kai
| Lee | ae y

 

A LO) ost UC Cla ipo et OF iC (NSS>
PIED Tt g AC {Le QMEé loka Chau,
em Dekncbut Tenhak A/S, lis Crt CO 1 pent,
Ab Af ny _csntacts fami oreketon -

zi Pu Dot later, 7 16 Tet Aageh. Ag Ba

 

 

 
  
 

 

 

| ihe TO! D ae) fue \
Nino pala bash Sheer A fake Bia ayy
ee TV pPai ye. Ail o rest (Me.
er: 7 meade ChYAGC of.
sfalkiNe. Nr 7enhakcn » tes 7 :
ZC iy OS //ASIE 1c } ); ( G7 LAA NAL BAG...

ate = fi e, a i |

PS vitl. Ne 4rd evidence of auc Statute yiolerec
ot came CommHed, ahd ui itiout oc sworlr
be

 
Case 4:19-cv-04096-RAL Document 7 Filed 06/17/19 Page 2 of 8 PagelD #: 59

 

tcf mage Ach sigbe! 1A_We uk
Pp

tA wADNOF th See fC cO A

 

  
  
   
    
    

 

Oe oma crs ci
La of lis — 1 eh Og ne posits

9 gale Hehe
boil, Sasol see! y on Heil

}s epT ou : UGr XK
s ee fy)

Go ale) edad niet

: QUVVCUAF STGTCS >

 

   

 

__ Mr Tenbakep ETAL. dekrdauts aug
He Cou Atte NC For AU ppeha! OU

aud Al OO FLA furlye? Fefoks_¢ ane’ nou
rT TL CVer Growifyr 4 1} Dfis Cl@CFEC

7 CLG. tu LAW P Pou) fp a at Key

YH L yulli not SYR pest uy they aie Al}

— tte ele ICD UE Be a year TX Yo a
ALY P_f[Y ayct Ta OS /( I

seal tidy “2 Prferdesdy ve

 

       

/ ats M Mes

  

 

 

 
Case 4:19-cv-04096-RAL Document? Filed 06/17/19 Page 3 of 8 PagelD # 60

 

AGGiu, auc 2 mere "Chace" uo sie file
achiust Me, aad ay aden tif)

oo Aesnst tu tesnc da_ of r=) Rt
2 al onl war gma ceeuutt me: agai,
pu flt Ag Shisih affect \ of MOCe 1.

bapa cnire
O} nn

 

      
  

 

 

mF

Hus “oh
Adefum) To Ostl tious LA Quilt te fue
HGOCGOA | OAs Oo \he Oot, file”d yolsvtia TAS

Cedenal courts _ tocctien/ he Chimau a
AQAA O~DTCO fo sD L GQDCO”) Cf £20) AAG a8
Bue 6) a ager

@A1A LL OCs WEN

 

 

 

 

 

 

SY oe : res

THE  CEALIDA NT REQUEST AN LOWED IATE— Zayuoction

 
      

is Wst 4e china ,

Lhe Chama b url [KC L6 iNChKaS S HLe .
ea.

rete hater, Gctous

 
Case 4:19-cy-04096-RAL Document 7 Filed 06/17/19 Page 4 of 8 PagelD #: 61

 

pele Q3kKCO) Lae Rul Teohaken Ne OL:
: mMétthonal 767 f, HOC? Ive) C)

ed tinnal retdbstone actspdy{eo
7 ae qd .

  

 

 

 

 

 

( Hie bi vt us hay J

a wri.

ae Suts, Aul Riclits Pees ve)

       

 

 

 

 

 

 

 

 

 

 

 

rity COPEL S FIFA Crp Wes tte =S 2 =

 

 

 

iv

 

 

 

 

bet’)
Case 4:19-cv-04096-RAL Document 7 Filed 06/17/19 Page 5 of 8 PagelD #: 62

_IR THE FEDERAL DISTRICT CouRT oF THE STATE_OF SOUTH DAKOTA

 

IN RE» Destict court af Mane
Cane Cf! —LG Len —_ = farnd CASE 4
5, < Lin

(este Loittem (Boxe) Tu
Malt. | Addendum. tout of L Hab ens

 

 

 

 

 

 

 

: Cospus Z a
ieee = bsplren tli (bax) A te g fe
3351_0 rn) CO 00) Orov kK OCT Hana rel, ef -

 

acts! fo the wal of Keteas Grpus, filed
jue Safa / yl

 

 

 

a oh 6h 12, A_fadead CHpus war submited + the
gaa histivel court via fol ment joo Hh
/ Muanehalie aay fal,

 

 

CAL £ G 7 Wap -Grypesfea ats
OGAA[ LL pile “tk CUSI6CY

cp (j
in ar trenewwers charge 4a a level &

gamer cleats eee. My 295;C06 coals only bar! wad,

 

PT on lewhotla_ packed #8 (F75S0D. Gah oblle, banco
| se@ea lo on 0 Crime eommtra No Ad-c#MeM

CE MAC! NS aff cd ni | 3 Camas tu re aK eS
ne evidences “LUMI Wits 7
Case 4:19- 04096-RAL Document? Filed 06/17/19 Page 6 of 8 PagelD #: 63

hers mitial
anelpuc 4 chall Fc ae Ostndt court's
sjurisdichs and was-duly 4g grote. Queshous.

St “ale, Cee use. S
Achar were also iGne1cd : |

CppegA_at

 

 

 

 

  
    

 

 

 

 

 

 

WDD

3 =<. } : A . »
eit auch Aftiaurk/ brs fone) uo jibg wr (Beu
her (7 7) 2ho8 5 Messe 7 Nn He } 6

— oa Cre UA Qe po res
__Hosccotes |fo sw dame 4uFf UC! PICU’
__sSufficy CICLIC AIC crim they alin

sn : LUA Py LD ACC “ISOF ‘ |
AMsfactl Covk ae ; WN Cl? fe
d AGE Ha / LEG

0 pe ¥ eo ses 2) pe Altea {So .

“all bbesthhaye. conspire) acaiux +! my ich
deumaged ny. goad uame. essere

 

 

ee

     

 

 

 

Bsr oe.
b | - ow RET

 

 

 

 

 

 

 
Verstsplen Wilfiaase £Beqv)096- RAL Document 7 Filed 06/17/19 Page 7 of 8,PagelD.i.

The gyi Wor,
Soo Vv. Mimneck Ave.
SSX Falls, Si S7/0Y.

 

Berge zP 57104 $ 000.50"

BES 0000340465 JUN 13 2019

(leg o Curl at

Un teh) 96K Court
¥C9 5, Plulips Ac. Lf

Soy me
xX FalssSD)  tamete Correspondence
=F a SHOW HivdangHtE fa geal afyjifedecays “delta Aid

_ ,- ”

 
~~ —_

Case 4:19-cv-04096-RAL Document 7 Filed 06/17/19 Page 8 of 8 PagelD #: 65

WRAY D BY
SOUTH DAKCTA

yh Fe COW se 8, mt

er Be. . fe |
a ha at z gta te ct
rer, Pr ) ar . rai

aon es a eg ass Baa

 
